Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendments
 
The amendments filed on 05/24/2021 have been received, to which the Applicant is thanked. The Applicant has overcome the 112(b) rejection of record, and it has been removed from consideration.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 

In response to Applicants arguments,
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, of which the argument also seems to be similar to the previously addressed argument of record (see Final Rejection dated 04/09/2021) with just the additional part of the amended limitation of “a manufacturer-established minimum speed” positioned accordingly, of which has been addressed in the rejection below.

In response to Applicants argument on page 11 regarding Official Notice,
The examiner respectfully responds again, the Applicant does not outline what subject matter they feel Official Notice was taken on, and additionally, again the Examiner at no point on the record invoked the use of Official Notice.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites “and responsive to a determination that the variable-speed indoor circulation fan is not operating at the manufacturer-established minimum speed and the relative humidity of the enclosed space is below the pre-determined threshold, signal the damper to move to the closed position”, to which upon a review of the Specifications filed 12/04/2018, while the Examiner was able to locate subject matter in ¶0005, Lines 17-20 that states “Responsive to a determination that the variable-speed indoor circulation fan is not operating at the minimum speed or the relative humidity of the enclosed space is below the pre-determined threshold, the controller signals the damper to move to the closed position”, the Examiner was unable to locate subject matter that would shed light upon the claimed limitation responsive to a determination that the variable-speed indoor circulation fan is not operating at the manufacturer-established minimum speed AND the relative humidity of the enclosed space is below a pre-determined threshold to signal the damper to move to the closed position, as the Specifications only outlines either the fan is not operating at the minimum speed OR the relative humidity 

Claims 3, 7, 10, & 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 3, 7, 10, & 14 all similarly recite limitations “a portion of the air discharged from the variable-speed indoor circulation fan travels through the bypass duct to the return air duct and is not discharged to the enclosed space”, to which upon a review of the Specifications dated 12/04/2018, while the Examiner was able to locate subject matter in ¶0041, Lines 4-13 that states “At step 506, the HVAC controller 150 signals the damper 304 to move to the open position. Movement of the damper 304 to the open position allows air to move from the supply air duct 256, through the bypass humidifier 301, through the bypass duct 302, and into the return air duct 254, thereby increasing a relative humidity of the air moving through the HVAC system 100 during operation of the HVAC system 100 in the heating mode. From step 506, the process 500 returns to step 504. If at step 504, it is determined that the HVAC system 100 is operating in the air-conditioning mode, the process 500 proceeds to step 508. At step 508, the HVAC controller 150 signals the damper 304 to move to the closed position thereby preventing air from moving through the bypass humidifier 301 and the bypass duct 302. From step 508, the process 500 proceeds to step 510”, however, the Examiner was unable to locate subject matter pertaining to any portion of the air discharged from the variable-speed indoor circulation fan that would travel through the bypass duct to the return air duct and is not discharged to the enclosed space; in fact the Specifications cited above detail the only option to deny discharging air through any element, supply, return, or the bypass ducts, is to close the damper 304 to prevent air from moving through the bypass duct, with the Specifications being silent on a portion of the air discharged from the variable-speed indoor circulation fan that travels through the bypass duct to the return air duct and is not discharged to the enclosed space via the supply air duct, which also would seem to take the invention out of the field of intended use which is conditioning air for 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al (US 2017/0234564), hereinafter referred to as Goel, in view of Terlson et al (US 2011/0067851), hereinafter referred to as Terlson.

Regarding claim 1, Goel (US 2017/0234564) shows a heating, ventilation, and air conditioning (HVAC) system comprising: an indoor heat-exchange coil (130, Fig. 1) disposed between a supply air duct (256, Fig. 2) and a return air duct (254, Fig. 2); a damper (185, Fig. 1); a variable-speed indoor circulation fan (110, Fig. 1) for circulating air around the indoor heat-exchange coil (¶0022, Lines 1-5); a variable-speed compressor (140, Fig. 1) fluidly coupled to the indoor heat-exchange coil (Fig. 1); a controller (150, Fig. 1) operatively coupled to the variable-speed compressor, the variable-speed indoor circulation fan, and the damper (Fig. 1); a humidity sensor (290, Fig. 2) disposed in an enclosed space (101, Fig. 2A), the humidity sensor being configured to measure a relative humidity in the enclosed space (¶0045, Lines 3-4); wherein the controller is configured to: determine if the HVAC system is operating in a heating mode or an air- conditioning mode (¶0003, Lines 1-8); a determination that the HVAC system is operating in the heating mode (¶0021, Lines 1-5 – the HVAC system can issue a stimulus of the system operating in a heating mode); responsive to a determination that the HVAC system is operating in the air-
	However, Goel lacks showing a bypass duct that fluidly couples the supply air duct and the return air duct; a damper disposed in the bypass duct, the damper being moveable between an open position and a closed position, responsive to a determination that the HVAC system is operating in the heating mode, signal the damper to move to the open position, responsive to a determination that the variable-speed indoor circulation fan is operating at the minimum speed and the relative humidity of the enclosed space is above the pre-determined threshold, signal the damper to move to the open position, and responsive to a determination that the relative humidity of the enclosed space is below the pre-determined threshold, signal the damper to move to the closed position.
Terlson (US 2011/0067851), an HVAC system with ducts, is in the same field of endeavor as Terlson which is an HVAC system with ducts.
Terlson teaches a bypass duct (190, Fig. 1) that fluidly couples the supply air duct (130, Fig. 1) and the return air duct (110, Fig. 1); a damper (194, Fig. 1) disposed in the bypass duct (Fig. 1), the damper being moveable between an open position and a closed position (¶0030, Lines 11-15), upon a stimulus (¶0102, Lines 4-6), signal the damper to move to the open position (¶0102, 452, Fig. 4), upon a stimulus (¶102, Lines 17-19), signal the damper to move to the closed position (¶102, 454, Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide a bypass duct that fluidly couples the supply air duct and the return air duct; a damper disposed in the bypass duct, the damper being moveable between an open position and a closed position, responsive to a determination that the HVAC system is operating in the heating mode, signal the damper to move to the open position, responsive to a determination that the variable-speed indoor circulation fan is operating at the minimum speed and the relative humidity of the enclosed space is above the pre-determined threshold, signal the 

Regarding claim 2, Goel shows wherein, when the HVAC system operates in the air-conditioning mode (Fig. 2, ¶0003, ¶0016, ¶0021), the speed of the variable-speed indoor circulation fan is modulated responsive to a speed of the variable-speed compressor (¶0047).  

Regarding claim 3, Goel shows elements of the claimed invention as stated above in claim 1 including the damper, air discharged from the variable-speed indoor circulation fan, and the enclosed space.
However, Goel lacks showing wherein when moving the damper to the open position, a portion of the air travels through the bypass duct to the return air duct and is not discharged to the enclosed space via the supply air duct.  
Terlson teaches wherein when moving the damper (194, Fig. 1) to the open position, a portion of the air (192, Fig. 1) travels through the bypass duct to the return air duct (Fig. 1)  and is not discharged to the enclosed space via the supply air duct (Fig. 1, ¶0028, Lines 8-12 - As the Applicant claims that moving the damper to an open position allows a portion of the air that travels through the bypass duct to the return air duct and is not discharged to the enclosed space, as does Terlson teach a portion of the air that travels though the bypass duct to the return duct and is not discharged to the enclosed space, by virtue of that particular portion of air not being discharged immediately into the enclosed space because at that moment, the said portion of the air that air traveling through the bypass duct means the said portion of the air is not immediately being discharged to the enclosed space; see 112(a) rejection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide wherein when moving the damper (194, Fig. 1) to the open position, a portion of the air travels through the bypass duct 

Regarding claim 4, Goel shows wherein, when the HVAC system operates in the air-conditioning mode, the HVAC system further operates in one of a cooling mode and a dehumidification mode (¶0021, Lines 1-5).  

Regarding claim 5, Goel shows elements of the claimed invention as stated above in claim 1 except wherein comprising a bypass humidifier fluidly coupled to the supply air duct and the bypass duct.  
Terlson teaches wherein comprising a bypass humidifier (140, Fig. 1) fluidly coupled to the supply air duct (130, Fig. 1) and the bypass duct (190, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide wherein comprising a bypass humidifier fluidly coupled to the supply air duct and the bypass, which would provide a humidifier system for adding humidity to an air stream of an HVAC system, and increasing the control of the conditioned environment, adding to the comfort of the user (¶0005, Lines 1-3).

Regarding claim 6, Goel shows elements of the claimed invention as stated above in claim 5 except wherein the bypass humidifier includes a wet, evaporative pad.
Terlson teaches wherein the bypass humidifier (140, Fig. 1) includes a wet, evaporative pad (¶0031, Lines 6-8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide wherein the bypass humidifier includes a wet, evaporative pad, which would provide a humidifier system for adding humidity to an air stream of an HVAC system, and increasing the control of the conditioned environment, adding to the comfort of the user (¶0005, Lines 1-3).

Regarding claim 7, Goel shows elements of the claimed invention as stated above in claim 1 including the damper, air discharged from the variable-speed indoor circulation fan, with the system designed to increase the latent capacity of the HVAC system (¶0002 – Goel relates an HVAC system to maximize latent capacity).  
	However, Goel lacks showing wherein when moving the damper to the open position, a portion of the air travels through the bypass duct to the return air duct and is not discharged to the enclosed space.
	Terlson teaches wherein when moving the damper to the open position, a portion of the air (192, Fig. 1) travels through the bypass duct to the return air duct (Fig. 1) is not discharged to the enclosed space (Fig. 1, ¶0028, Lines 8-12 - As the Applicant claims that moving the damper to an open position allows a portion of the air that travels through the bypass duct to the return air duct and is not discharged to the enclosed space, as does Terlson teach a portion of the air that travels though the bypass duct to the return duct and is not discharged to the enclosed space, by virtue of that particular portion of air not being discharged immediately into the enclosed space because at that moment, the said portion of the air that air traveling through the bypass duct means the said portion of the air is not immediately being discharged to the enclosed space; see 112(a) rejection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide wherein when moving the damper to the open position, a portion of the air travels through the bypass duct to the return air duct is not discharged to the enclosed space, which would provide a humidifier system for adding humidity to an air stream of an HVAC system, and increasing the control of the conditioned environment, adding to the comfort of the user (¶0005, Lines 1-3).

Regarding claim 8, Goel (US 2017/0234564) shows a heating, ventilation, and air conditioning (HVAC) system comprising: a supply air duct (256, Fig. 2); a return air duct (254, Fig. 2); a damper (185, Fig. 1); a controller (150, Fig. 1) operatively coupled to the damper (Fig. 1); a humidity sensor (290, Fig. 2) disposed in an enclosed space (101, Fig. 2A), the humidity sensor being configured to measure a relative humidity of the enclosed space (¶0045, Lines 3-4); wherein the controller is configured to: 
However, Goel lacks showing a bypass duct that fluidly couples the supply air duct and the return air duct; a damper disposed in the bypass duct, the damper being moveable between an open position and a closed position, responsive to a determination that the HVAC system is operating in the heating mode, signal the damper to move to the open position, responsive to a determination that the relative humidity of the enclosed space is above the pre-determined threshold, signal the damper to move to the open position, and responsive to a determination that the relative humidity of the enclosed space is below the pre-determined threshold, signal the damper to move to the closed position.
Terlson (US 2011/0067851), an HVAC system with ducts, is in the same field of endeavor as Terlson which is an HVAC system with ducts.
Terlson teaches a bypass duct (190, Fig. 1) that fluidly couples the supply air duct (130, Fig. 1) and the return air duct (110, Fig. 1); a damper (194, Fig. 1) disposed in the bypass duct (Fig. 1), the damper being moveable between an open position and a closed position (¶0030, Lines 11-15), upon a stimulus (¶0102, Lines 4-6), signal the damper to move to the open position (¶0102, 452, Fig. 4), upon a stimulus (¶102, Lines 17-19), signal the damper to move to the closed position (¶102, 454, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide a bypass duct that fluidly couples the supply air duct and the return air duct; a damper disposed in the bypass duct, the damper being moveable between an open position and a closed position, responsive to a determination that the HVAC system is operating in the heating mode, signal the damper to move to the open position, responsive to a determination that the relative humidity of the enclosed space is above the pre-

Regarding claim 9, Goel shows wherein a speed of a variable-speed indoor circulation fan is modulated responsive to a speed of a variable-speed compressor (¶0047).  

Regarding claim 10, Goel shows elements of the claimed invention as stated above in claim 8 including the damper, air discharged from the variable-speed indoor circulation fan, and the enclosed space.
However, Goel lacks showing wherein when moving the damper to the open position, a portion of the air travels through the bypass duct to the return air duct and is not discharged to the enclosed space via the supply air duct.  
Terlson teaches wherein when moving the damper (194, Fig. 1) to the open position, a portion of the air (192, Fig. 1) travels through the bypass duct to the return air duct (Fig. 1) and is not discharged to the enclosed space via the supply air duct (Fig. 1, ¶0028, Lines 8-12 - As the Applicant claims that moving the damper to an open position allows a portion of the air that travels through the bypass duct to the return air duct and is not discharged to the enclosed space, as does Terlson teach a portion of the air that travels though the bypass duct to the return duct and is not discharged to the enclosed space, by virtue of that particular portion of air not being discharged immediately into the enclosed space because at that moment, the said portion of the air that air traveling through the bypass duct means the said portion of the air is not immediately being discharged to the enclosed space; see 112(a) rejection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide wherein when moving the damper (194, Fig. 1) to the open position, a portion of the air travels through the bypass duct to the return air duct and is not discharged to the enclosed space via the supply air duct, which would 

Regarding claim 11, Goel shows wherein, when the HVAC system operates in the air-conditioning mode, the HVAC system further operates in one of a cooling mode and a dehumidification mode (¶0021, Lines 1-5).  

Regarding claim 12, Goel shows elements of the claimed invention as stated above in claim 8 except wherein comprising a bypass humidifier fluidly coupled to the supply air duct and the bypass duct.  
Terlson teaches wherein comprising a bypass humidifier (140, Fig. 1) fluidly coupled to the supply air duct (130, Fig. 1) and the bypass duct (190, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide wherein comprising a bypass humidifier fluidly coupled to the supply air duct and the bypass duct, which would provide a humidifier system for adding humidity to an air stream of an HVAC system, and increasing the control of the conditioned environment, adding to the comfort of the user (¶0005, Lines 1-3).

Regarding claim 13, Goel shows elements of the claimed invention as stated above in claim 12 except wherein the bypass humidifier includes a wet, evaporative pad.
Terlson teaches wherein the bypass humidifier (140, Fig. 1) includes a wet, evaporative pad (¶0031, Lines 6-8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide wherein the bypass humidifier includes a wet, evaporative pad, which would provide a humidifier system for adding humidity to an air stream of an HVAC system, and increasing the control of the conditioned environment, adding to the comfort of the user (¶0005, Lines 1-3).

Regarding claim 14, Goel shows elements of the claimed invention as stated above in claim 8 including the damper, air discharged from the variable-speed indoor circulation fan, with the system designed to increase the latent capacity of the HVAC system (¶0002 – Goel relates an HVAC system to maximize latent capacity).  
	However, Goel lacks showing wherein when moving the damper to the open position, a portion of the air travels through the bypass duct to the return air duct and is not discharged to the enclosed space.
	Terlson teaches wherein when moving the damper to the open position, a portion of the air (192, Fig. 1) travels through the bypass duct to the return air duct (Fig. 1) and is not discharged to the enclosed space (Fig. 1, ¶0028, Lines 8-12 - As the Applicant claims that moving the damper to an open position allows a portion of the air that travels through the bypass duct to the return air duct and is not discharged to the enclosed space, as does Terlson teach a portion of the air that travels though the bypass duct to the return duct and is not discharged to the enclosed space, by virtue of that particular portion of air not being discharged immediately into the enclosed space because at that moment, the said portion of the air that air traveling through the bypass duct means the said portion of the air is not immediately being discharged to the enclosed space; see 112(a) rejection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide wherein when moving the damper to the open position, a portion of the air travels through the bypass duct to the return air duct and is not discharged to the enclosed space, which would provide a humidifier system for adding humidity to an air stream of an HVAC system, and increasing the control of the conditioned environment, adding to the comfort of the user (¶0005, Lines 1-3).

Regarding claim 15, Goel (US 2017/0234564) shows a method of operating an HVAC system, the method comprising: determining, using an HVAC controller (150, Fig. 1), if the HVAC system is operating in a heating mode or an air-conditioning mode (¶0003, Lines 1-8);21 a damper (185, Fig. 1); 4824-8534-1819v.1 44781-12PATENT APPLICATIONATTORNEY DOCKET NO. 44781-P113USa determination that the HVAC system is operating in the heating mode (¶0021, Lines 1-5 – the HVAC system can issue a stimulus of the system operating in a heating mode); a determination that the HVAC system is operating in the air-conditioning mode (¶0024); determining, using the HVAC controller, if a 
	However, Goel lacks showing responsive to a determination that the HVAC system is operating in the heating mode, closing a damper arranged in a bypass duct that fluidly couples a supply air duct to a return air duct, responsive to a determination that the HVAC system is operating in the air-conditioning mode, closing the damper, responsive to a determination that the relative humidity of the enclosed space is not above the pre-determined threshold, retaining the damper in a closed position, and responsive to a determination that the indoor circulation fan is operating at the minimum speed, opening the damper.
Terlson (US 2011/0067851), an HVAC system with ducts, is in the same field of endeavor as Terlson which is an HVAC system with ducts.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide responsive to a determination that the HVAC system is operating in the heating mode, closing a damper arranged in a bypass duct that fluidly couples a supply air duct to a return air duct, responsive to a determination that the HVAC system is operating in the air-conditioning mode, closing the damper, responsive to a determination that the relative humidity of the enclosed space is not above the pre-determined threshold, retaining the damper in a closed position, and responsive to a determination that the indoor circulation fan is operating at the minimum speed, opening the damper, which would provide a humidifier system for adding humidity to an air stream of an HVAC system, and increasing the control of the conditioned environment, adding to the comfort of the user (¶0005, Lines 1-3).

Regarding claim 16, Goel shows elements of the claimed invention as stated above except wherein opening the damper comprises directing air through a bypass humidifier.  
Terlson teaches wherein opening the damper (194, Fig. 1) comprises directing air through a bypass humidifier (140, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide wherein opening the damper comprises directing air through a bypass humidifier, which would provide a humidifier system for adding humidity to an air stream of an HVAC system, and increasing the control of the conditioned environment, adding to the comfort of the user (¶0005, Lines 1-3).

Regarding claim 17, Goel shows elements of the claimed invention as stated above in claim 16 except wherein the bypass humidifier includes a wet, evaporative pad.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide wherein the bypass humidifier includes a wet, evaporative pad, which would provide a humidifier system for adding humidity to an air stream of an HVAC system, and increasing the control of the conditioned environment, adding to the comfort of the user (¶0005, Lines 1-3).

Regarding claim 18, Goel shows wherein the determining if the relative humidity of the enclosed space (101, Fig. 2A) is above the pre-determined threshold (¶0045, Lines 19-22) comprises utilizing a humidity sensor (290, Fig. 2A) disposed in the enclosed space (Fig. 2A).  

Regarding claim 19, Goel shows wherein the humidity sensor is electrically coupled to the controller (¶0045, Lines 14-17).  

Regarding claim 20, Goel shows wherein the humidity sensor is electrically coupled to the controller via a wired connection (¶0045, Lines 14-17).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/KENNETH J HANSEN/             Primary Examiner, Art Unit 3746